                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID S QUAIR,                                      Case No. 19-cv-08469-JD
                                                       Plaintiff,
                                   8
                                                                                            ORDER OF TRANSFER
                                                v.
                                   9
                                                                                            Re: Dkt. No. 2
                                  10    K. COX,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case brought pro se by a state prisoner. Plaintiff presents allegations

                                  14   regarding prison conditions at California Men’s Colony, where he is currently incarcerated.

                                  15   California Men’s Colony is located within the venue of the United States District Court for the

                                  16   Central District of California. Plaintiff names as defendants’ employees at that prison. Because

                                  17   plaintiff is incarcerated in the Central District and the defendants are located in the Central

                                  18   District, venue properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).

                                  19          This case is TRANSFERRED to the United States District Court for the Central District

                                  20   of California. See 28 U.S.C. § 1406(a). In view of the transfer, the Court will not rule upon

                                  21   plaintiff’s incomplete motion to proceed in forma pauperis (Docket No. 2) which is VACATED.

                                  22          IT IS SO ORDERED.

                                  23   Dated: January 15, 2020

                                  24

                                  25
                                                                                                     JAMES DONATO
                                  26                                                                 United States District Judge
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DAVID S QUAIR,
                                   4                                                          Case No. 19-cv-08469-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        K. COX,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on January 15, 2020, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   David S Quair ID: BG0478
                                       California Men's Colony
                                  18   East Facility, B-3250-IL
                                       P.O. Box 8101
                                  19   San Luis Obispo, CA 93409-8101
                                  20

                                  21
                                       Dated: January 15, 2020
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          2
